Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 5, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a comment made by the prosecutor during summation was improper is unpreserved for appellate review, as he raised only a general objection and made no further objection or request for relief after the Supreme Court gave a curative instruction (see, People v Gray, 86 NY2d 10, 19; People v Heide, 84 NY2d 943, 944; People v Mapp, 245 AD2d 307; People v Rosario, 195 AD2d 577). In any event, the contention is without merit, as the challenged comment constituted a fair response to the defense counsel’s summation (see, People v Halm, 81 NY2d 819, 821; People v Colon, 122 AD2d 151).
The defendant’s remaining contention is without merit. Altman, J.P., S. Miller, Cozier and Prudenti, JJ., concur.